Appeal by the *787defendant from a judgment of the County Court, Dutchess County (Hayes, J.), rendered May 13, 2003, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
The defendant has raised no nonfrivolous issues in his supplemental pro se brief. The defendant’s claim that he was denied the effective assistance of appellate counsel in connection with this appeal cannot be addressed on this appeal (see People v Bachert, 69 NY2d 593 [1987]). Florio, J.P., Santucci, Mastro, Rivera and Covello, JJ., concur.